DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 2/22/2021 has been received and will be entered.
Claim(s) 1-26 is/are pending.
Claim(s) 4, 6, 10, 11, 13, 17, 20, and 26 is/are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 2, 13, 15, 16, and 26 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “fullerenes (e.g. C60-).” The exemplary language (“e.g.,” or exempli gratia) renders the scope of the claim unclear, as it is unclear whether or not the narrower species (here, C60) is required of the claim. See MPEP 2173.05(d). Deleting “(e.g. C60)” would obviate the rejection.
 Claim 13 recites “[a] functionalized chalcogen-grafted carbon” in the preamble. The body of the claim goes on to refer to “a second functionalized chalcogen-grafted carbon.” Then, in the last limitation, Claim 13 refers to “the chalcogen-grafted carbon is as defined in claim 1.” Use of the definite article “the” suggests that this language has been previously introduced. It has not. Stated differently, the term lacks antecedent basis. See MPEP 2173.05(e). Note the claim refers to a “functionalized chalcogen-grafted carbon” and a “second functionalized chalcogen-grafted carbon.” It is not entirely clear what the intended scope of this claim is, what is linking to what, what is functionalized and not functionalized, etc. The International Searching Authority’s Remarks to that end are also incorporated herein by reference. See PCT/CA2019/051161, Written Opinion of the International Searching Authority at 4.
As a general rule though, any time a definite article (e.g. “the”) is used, the language being referenced should already be present in the claim or any claim from which the claim at issue depends. While the preliminary amendment was likely made to remove multiple dependent claim issues and/or claim fees, it is unclear what the last limitation is adding, as it – possibly – appears that the language of Claim 1 is already present. If Claim 13 was truly intended to depend from Claim 1, then the Examiner recommends adopting a conventional dependent claim format, for example like Claim 12, and further limiting the functionalization carried out on the structure of Claim 1. 
Claim 15 recites “(e.g. metallic nanoparticles… such as …”). The same issues identified in connection with the rejection of Claim 2 apply here, both for “e.g.” and “such as.” See MPEP 2173.05(d). 
Claim 16, recites “(e.g. a group like …”). The same issues identified in connection with the rejection of Claim 2 apply here. The word “like” is equally problematic/indefinite either as a term of degree, an approximation, and/or a subjective term. MPEP 2173.05(b). 
Claim 26 recites “such as” in several instances. The same issues identified in connection with the rejection of Claim 2 apply here. Claim 26 also imports the issues of Claim 13.   


Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1 and 4-9 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White, et al., Formation of Polycyclic Thiophenes from Reaction of Selected Polycyclic Aromatic Hydrocarbons with Elemental Sulfur and/or Pyrite under Mild Conditions, Energy & Fuels 1988; 2: 220-223 (cited by Applicants, hereinafter “White at __”). 

With respect to Claim 1, this claim requires “[a] chalcogen-grafted carbon, wherein the carbon is a polyaromatic carbon and the chalcogen X is covalently linked to the carbon via C=X and/or C—X—C bonds.” White teaches a polymeric carbon (White at 221, col. 1-2: polycyclic aromatic hydrocarbons) bonded to sulfur, a chalcogen. (White at 221, “Scheme 1”).
As to Claim 4, sulfur is taught. (White at 221, “Scheme 1”).
As to Claim 5, sulfur is taught. (White at 221, “Scheme 1”). 
As to Claim 6, White teaches biphenyl (12 atoms of carbon) and one atom of the chalcogen, sulfur:

    PNG
    media_image1.png
    48
    280
    media_image1.png
    Greyscale

(White at 221, “Scheme 1”). The molar ratio can be calculated using Avogadros Number, as follows:
            
                
                    
                        12
                         
                        a
                        t
                        o
                        m
                        s
                         
                        C
                        a
                        r
                        b
                        o
                        n
                        
                            
                                
                                    
                                        1
                                         
                                        m
                                        o
                                        l
                                         
                                        C
                                    
                                    
                                        6.02
                                         
                                        ×
                                        
                                            
                                                10
                                            
                                            
                                                23
                                            
                                        
                                         
                                        a
                                        t
                                        o
                                        m
                                        s
                                         
                                        C
                                    
                                
                            
                        
                    
                    
                        1
                         
                        a
                        t
                        o
                        m
                         
                        c
                        h
                        a
                        l
                        c
                        o
                        g
                        e
                        n
                         
                        
                            
                                
                                    
                                        1
                                         
                                        m
                                        o
                                        l
                                         
                                        c
                                        h
                                        a
                                        l
                                        c
                                        o
                                        g
                                        e
                                        n
                                    
                                    
                                        6.02
                                         
                                        ×
                                        
                                            
                                                10
                                            
                                            
                                                23
                                            
                                        
                                         
                                        a
                                        t
                                        o
                                        m
                                        s
                                         
                                        c
                                        h
                                        a
                                        l
                                        c
                                        o
                                        g
                                        e
                                        n
                                    
                                
                            
                        
                    
                
                =
                 
                
                    
                        12
                         
                        m
                        o
                        l
                         
                        C
                        a
                        r
                        b
                        o
                        n
                    
                    
                        1
                         
                        m
                        o
                        l
                         
                        c
                        h
                        a
                        l
                        c
                        o
                        g
                        e
                        n
                    
                
                =
                12
            
        
This reads on the claimed range.
As to Claim 7, the discussion of Claim 6 is relied upon.
As to Claim 8, White teaches biphenyl (12 atoms of carbon) and one atom of the chalcogen, sulfur:

    PNG
    media_image1.png
    48
    280
    media_image1.png
    Greyscale

(White at 221, “Scheme 1”). Using the molecular weights for sulfur and carbon1, the concentration can be calculated as follows:
            
                1
                 
                a
                t
                o
                m
                 
                S
                 
                
                    
                        
                            
                                1
                                 
                                m
                                o
                                l
                                 
                                S
                            
                            
                                6.02
                                 
                                ×
                                
                                    
                                        10
                                    
                                    
                                        23
                                    
                                
                                 
                                a
                                t
                                o
                                m
                                s
                                 
                                S
                            
                        
                    
                
                
                    
                        
                            
                                32.065
                                 
                                g
                                 
                                S
                            
                            
                                1
                                 
                                m
                                o
                                l
                                 
                                S
                            
                        
                    
                
                =
                5.33
                 
                ×
                
                    
                        10
                    
                    
                        -
                        23
                    
                
                g
                 
                C
            
        
            
                12
                 
                a
                t
                o
                m
                s
                 
                C
                
                    
                        
                            
                                1
                                 
                                m
                                o
                                l
                                 
                                C
                            
                            
                                6.02
                                 
                                ×
                                
                                    
                                        10
                                    
                                    
                                        23
                                    
                                
                                 
                                a
                                t
                                o
                                m
                                s
                                 
                                C
                            
                        
                    
                
                
                    
                        
                            
                                12.0107
                                 
                                g
                                 
                                C
                            
                            
                                1
                                 
                                m
                                o
                                l
                                 
                                C
                            
                        
                    
                
                =
                2.39
                 
                ×
                
                    
                        10
                    
                    
                        -
                        22
                    
                
                 
                g
                 
                C
            
        
            
                T
                o
                t
                a
                l
                 
                m
                a
                s
                s
                =
                5.33
                ×
                
                    
                        10
                    
                    
                        -
                        23
                    
                
                +
                2.39
                 
                ×
                
                    
                        10
                    
                    
                        -
                        22
                    
                
                =
                2.92
                ×
                
                    
                        10
                    
                    
                        -
                        22
                    
                
                g
            
         
            
                C
                o
                n
                c
                e
                n
                t
                r
                a
                t
                i
                o
                n
                =
                
                    
                        m
                        a
                        s
                        s
                         
                        o
                        f
                         
                        c
                        h
                        a
                        l
                        c
                        o
                        g
                        e
                        n
                         
                        (
                        s
                        u
                        l
                        f
                        u
                        r
                        )
                    
                    
                        t
                        o
                        t
                        a
                        l
                         
                        m
                        a
                        s
                        s
                    
                
                =
                 
                
                    
                        5.33
                         
                        ×
                        
                            
                                10
                            
                            
                                -
                                23
                            
                        
                    
                    
                        2.92
                         
                        ×
                        
                            
                                10
                            
                            
                                -
                                22
                            
                        
                    
                
                =
                0.18
                =
                18
                %
            
        
This reads on the claimed range.
As to Claim 9, the discussion of Claim 8 is relied upon.


II. Claim(s) 1, 2, 3, 4, 10, 13, 14, 15,  and 16 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luong, et al., Functional Graphene by Thiol-ene Click Chemistry, Chem. Eur. J. 2015; 21: 3183-3186 (hereinafter “Luong at __”).

With respect to Claim 1, this claim requires “[a] chalcogen-grafted carbon, wherein the carbon is a polyaromatic carbon and the chalcogen X is covalently linked to the carbon via C=X and/or C—X—C bonds.” Luong teaches graphene – interpreted as a polyaromatic carbon – with various chalcogens including oxygen and sulfur. See e.g. (Luong at 3184, Scheme 1). Oxygen is a chalcogen. Oxygen groups bonded to two carbons are taught. For example:

    PNG
    media_image2.png
    170
    242
    media_image2.png
    Greyscale

Id. (arrows added). This reads on the C-X-C limitation. Luong also teaches carboxyl (-COOH) groups. In a carboxyl group, one double bond exists between the carbon and a single oxygen atom (i.e. the carbonyl group), a single bond exists between the carbon and the hydroxyl group, and the remaining bond the carbon can form bonds with some other element/group. In Luong, that is the graphene or polyaromatic carbon. For illustration:

    PNG
    media_image3.png
    170
    242
    media_image3.png
    Greyscale

Id. This reads on the C=X language in the claim.
As to Claim 2, graphene is taught. (Luong at 3184, Scheme 1). 
As to Claim 3, graphene is taught. Id.
As to Claim 4, sulfur is taught. Id.
As to Claim 10, higher-membered rings in a fused rings system are taught. Id.
With respect to Claim 13, this claim requires “[a] functionalized chalcogen-grafted carbon, wherein the carbon is a polyaromatic carbon comprising C—X—C and C=X bonds and is functionalized with —XH, —XR, or a combination thereof, or a complex or salt thereof.” Notwithstanding the issues above, Luong teaches graphene oxide, i.e. graphene with oxygen groups bonded to it. See e.g. (Luong at 3184, Scheme 1). Oxygen is a chalcogen. Oxygen groups bonded to two carbons are taught. For example:

    PNG
    media_image2.png
    170
    242
    media_image2.png
    Greyscale

Id. (arrows added). This reads on the C-X-C limitation. Luong also teaches carboxyl (-COOH) groups. In a carboxyl group, one double bond exists between the carbon and a single oxygen atom (i.e. the carbonyl group), a single bond exists between the carbon and the hydroxyl group, and the remaining bond the carbon can form bonds with some other element/group. In Luong, that is the graphene or polyaromatic carbon. For illustration:

    PNG
    media_image3.png
    170
    242
    media_image3.png
    Greyscale

Id. This reads on the C=X language in the claim. Luong goes on to teach functional groups, i.e. “functionalization with … -XR” as required by the claim. Sulfur is a chalcogen. The functional group is the S-R-X group shown in Luong:

    PNG
    media_image4.png
    170
    242
    media_image4.png
    Greyscale

Id. 
Claim 13 further requires “X is a chalcogen covalently linked to the carbon, and R is a functional group, or an X of a second functionalized chalcogen-grafted carbon thereby linked by a dichalcogenide bond.” As discussed above, the sulfur atom is covalently “linked” to the carbon. R is a functional group. As the alternative language (“or”) recites an alternative, it is not addressed. 
Claim 13 further requires “the chalcogen-grafted carbon is as defined in claim 1.” Notwithstanding the issues noted above, the language of the claim repeats the language of Claim 1. The discussion above is relied upon. 
As to Claim 14, this claim reads on the hydroxyl (-OH) groups taught by Luong. (Luong at 3184, Scheme 1).
As to Claim 15, a complex (construed broadly) with at least platinum is taught. (Luong at 3185, Scheme 2). 
As to Claim 16, Luong teaches “cysteamine hydrochloride (HS-(CH2)2-NH2HCl).” The ethyl group ((CH2)2) is interpreted as addressing the “R is an alkyl” language in the claim. 
As to Claim 26, and notwithstanding the ambiguities above, the “click chemistry” is interpreted as addressing the claimed process steps. Alternatively or additionally, the carbon is reacted with a “complex.” See e.g. (Luong at 3185, Scheme 2).






Allowable Subject Matter
I. Dependent upon rejected base claim
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

II. Claims 17-25 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	US 2008/0206124 to Jang, et al. is made of record. 
White (applied in “Rejection I” and by the International Search Authority) teaches reacting the disclosed PAHs with sublimed elemental sulfur. (White at 221, col. 1). As understood, White teaches placing the PAHs and sulfur in a tube, sealing, then heating. Id. White would not appear to teach particulars of the reactor (first compartment, second compartment, etc.) as claimed. Jang was the closest reference teaching what appears to be the claimed/disclosed double, dumbbell-shaped ampoule. (Jang “Fig. 1,” 4: [0040] et seq.).  Jang however generally discloses producing graphene by intercalating graphite with a halogen. (Jang “Abstract,” 3: [0035] et seq.). The reactor in Jang is used to intercalate graphite for the eventual exfoliation into graphene. The comments from the International al Searching Authority are noted. See PCT/CA2019/051161, Written Opinion of the International Searching Authority (ISA) at 6. As understood, no reference was provided to address the different chambers of the reactor. Some of the rationales articulated in the opinion of the ISA can be gleaned from Jang, for example temperature control (albeit in a different process). See Jang (4: [0039]). However, as understood, there is no teaching, suggestion or motivation to modify the process of White such that a rejection would survive scrutiny on appeal. As discussed in the rejections above, the process of White produces the claimed process. There isn’t necessarily any reason to look to the reactor/apparatus of Jang (which is being used to carry out a different process) and employ it in the manner claimed, i.e. with the temperatures recited in the last limitation, to arrive at the product recited in Claim 1.  

Conclusion
The IDS and Opinion of the ISA are considered relevant. Any additional rejections that could have been crafted (e.g. the nanotube references) are considered cumulative at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To keep the rejection less cluttered, official notice of the molecular weights is taken. If contested or requested, a periodic table of the elements will be supplied to show the state of fact.